Case: 1:18-Cv-O4882 Document #: 15-1 Filed: 12/19/18 Page 1 of 1 Page|D #:97

LETTER OF OFFICE-DECEDENT'S ESTATE

2018P000150-42

 

STATE OF ILLINOIS
UNITED STATES OF AMERICA

IN RE THE ESTATE OF
201 8P000150
CASE NUMBER
SALEH OBAISI
DECEASED
LETTER OF OFFICE
DECEDENT'S ESTATE

 

HAYES.

WITNESS: CHRIS KACHIROUBAS, Clerk of Eighteenth

Judicial Circuit Court, and the Seal thereof, Wheaton, Illinois

02/22/2018
Date

MMWLA

Clerk of the Eighteenth Judicial Circuit

 

Narne: FORNARO LAW

DuPage Attorney Nurnber: 185752 |:I PRO SE
Attorney for: ESTATE

AddI'GSSZ 1022 SOUTH LAGRANGE ROAD
City/State/Zip: LAGRANGE, IL, 60525

Phone number: 708-639-4320

 

COUNTY OF DU PAGE

 

IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT

FILE])

18 Feb 22 AM 09: 37

wmata

CLERK OF THE
18TH JUDICIAL CIRCUIT
DUPAGE COUNTY, ILLINOIS

 

 

GHALIAH OBAISI has been appointed INDEPENDENT EXECUTOR of the estate of SALEH OBAISI, deceased
Who died 12/23/2017, and is authorized to take possession of and collect the estate of the decedent, and to do all acts
required of GHALIAH OBAISI by law, pursuant to order of Court entered 02/22/2018 by Judge ANNE THERIEAU

CERTIFICATE

I certify that this is a copy of the Letters of
Offlce now in force and effect on this date in

this estate

 

CHRIS KACHIROUBAS, CLERK OF THE 18TH JUDICIAL CIRCUIT COURT ©

WHEATON, ILLINOIS 60187-0707

Visit http://www.iZfile.net/dv to validate this document Validation ID: DP-02222018~093 7-44773

 

 

 

